DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 04/26/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-2, 4-10, 12-21
Withdrawn claims: 				None
Previously cancelled claims: 		3, 11
Newly cancelled claims:			None
Amended claims: 				1, 12 and 13
New claims: 					None
Claims currently under consideration:	1-2, 4-10, 12-21
Currently rejected claims:			1-2, 4-10, 12-21
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites that the content of casein or salt thereof is “about 0.50 wt.% to about 0.85 wt.%”; however, claim 1, from which claim 2 depends, recites that the content of casein or salt thereof is “about 0.60 wt.% to about 0.80 wt.%”.  Since claim 2 recites a broader concentration range than claim 1, claim 2 fails to include all the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5-8, 10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US 6,168,819).
Regarding claim 1, Zeller teaches a foaming creamer composition (Abstract) comprising: an emulsion (column 3, lines 38-41) comprising about 3-30 wt.% whey (column 4, lines 13-15), casein (column 5, lines 29-30), and 5-50 wt.% oil (column 5, lines 43-46), wherein the foaming creamer composition is in a form of a powder (corresponding to particulate creamer in column 2, lines 18-19), wherein when incorporated into a cappuccino, the creamer produces a foam layer at the top of the cappuccino (column 1, lines 33-38).  Zeller teaches that the ratio of whey to casein in the composition is greater than 3:1 (column 5, lines 32-35), which means that the disclosed composition having a content of about 3-30 wt.% whey and a greater than 3:1 whey to casein ratio contains amounts of casein which overlap the claimed casein concentration.  This disclosed composition having amounts of casein that overlap the claimed casein concentration also has amounts of oil that overlap the claimed casein to oil weight ratio.  Zeller also teaches that the limited amounts of casein in its disclosed composition do not produce undesirable rafts of floating casein aggregates (column 4, lines 62-66) which is seen in typical creamers containing significant amounts of casein (column 5, lines 1-15), which at least suggests that the foam produced by its disclosed composition has an improved texture as compared to that produced by another creamer having a weight ratio of casein to oil that is outside the claimed ratio (i.e., significant amounts of casein).  Zeller also teaches that the creamer particles themselves are gasified (column 6, lines 53-54) to form the foamer ingredient comprising gas under pressure (corresponding to gas injection in column 6, lines 25-26) as well as the creamer composition itself.  Zeller discloses that gas-injected particulate creamers are described in previous patents (column 1, lines 19-22) and therefore, the formation of a foaming ingredient comprising gas under pressure is known in the art.  As such, it is within the ambit of a skilled practitioner to determine a suitable amount of the creamer particulates to gasify in order to obtain the desired amount of foam, which ranges from an amount approaching 0% of the creamer particulates to an amount of 100% of the creamer particulates, wherein less than 100% of the creamer particulates being gasified would at least suggest a creamer composition comprising a foamer ingredient comprising gas under pressure and an emulsion comprising casein and oil as recited in the claim. 
Regarding claim 2, Zeller teaches the invention as described above in claim 1, including the emulsion comprises about 3-30 wt.% whey (column 4, lines 13-15) and casein (column 5, lines 29-30), wherein the ratio of whey to casein in the composition is greater than 3:1 (column 5, lines 32-35), which means that the disclosed composition having a content of about 3-30 wt.% whey and a greater than 3:1 whey to casein ratio contains amounts of casein which overlap the claimed casein concentration.
Regarding claim 5, Zeller teaches the invention as described above in claim 1, including the oil is selected from the group consisting of soybean oil, coconut oil, and hydrogenated palm kernel oil (column 5, lines 39-42).
Regarding claim 6, Zeller teaches the invention as described above in claim 1, including the foaming creamer composition comprises a sweetener (column 7, lines 52-57).
Regarding claim 7, Zeller teaches the invention as described above in claim 1, including the foaming creamer composition does not comprises a low molecular weight emulsifier (corresponding to optional emulsifiers in column 5, line 66 - column 6, line 1).
Regarding claim 8, Zeller teaches the invention as described above in claim 1, including the foaming creamer composition comprises 5-50 wt.% oil (column 5, lines 43-46), which overlaps the claimed oil concentration.
Regarding claim 10, Zeller teaches the invention as described above in claim 1, including the composition comprises aroma components (corresponding to flavor) dry-mixed with the particulate composition (column 7, lines 52-59).  Although Zeller teaches mixing the aroma components with particulates of the creamer composition instead of with the oil alone prior to mixing, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 12, Zeller teaches a coffee beverage composition (corresponding to dry mix instant cappuccino compositions in Abstract) comprising: an emulsion (column 3, lines 38-41) comprising about 3-30 wt.% whey (column 4, lines 13-15), casein (column 5, lines 29-30), and 5-50 wt.% oil (column 5, lines 43-46), wherein the coffee beverage produces a foam layer at the top of the cappuccino (column 1, lines 33-38, 42-44).  Zeller teaches that the ratio of whey to casein in the composition is greater than 3:1 (column 5, lines 32-35), which means that the disclosed composition having a content of about 3-30 wt.% whey and a greater than 3:1 whey to casein ratio contains amounts of casein which overlap the claimed casein concentration.  This disclosed composition having amounts of casein that overlap the claimed casein concentration also has amounts of oil that overlap the claimed casein to oil weight ratio.  Zeller also teaches that the limited amounts of casein in its disclosed composition do not produce undesirable rafts of floating casein aggregates (column 4, lines 62-66) which is seen in typical creamers containing significant amounts of casein (column 5, lines 1-15), which at least suggests that the foam produced by its disclosed composition has an improved texture as compared to that produced by another coffee beverage having a weight ratio of casein to oil that is outside the claimed ratio (i.e., significant amounts of casein).  Zeller also teaches that the creamer particles themselves are gasified (column 6, lines 53-54) to form the foamer ingredient comprising gas under pressure (corresponding to gas injection in column 6, lines 25-26) as well as the creamer composition itself.  Zeller discloses that gas-injected particulate creamers are described in previous patents (column 1, lines 19-22) and therefore, the formation of a foaming ingredient comprising gas under pressure is known in the art.  As such, it is within the ambit of a skilled practitioner to determine a suitable amount of the creamer particulates to gasify in order to obtain the desired amount of foam, which ranges from an amount approaching 0% of the creamer particulates to an amount of 100% of the creamer particulates, wherein less than 100% of the creamer particulates being gasified would at least suggest a creamer composition comprising a foamer ingredient comprising gas under pressure and an emulsion comprising casein and oil as recited in the claim.
Regarding claim 13, Zeller teaches a process for providing a dried (corresponding to spray-dried in column 8, lines 9-10) foaming creamer composition (column 7, lines 63-64), the process comprising: providing an aqueous phase (column 8, lines 1-3) comprising casein (column 5, lines 29-35); providing an oil phase comprising an oil (column 8, lines 3-5); combining the aqueous phase and the oil phase to form a pre-emulsion (corresponding to added and mixed in column 8, line 5); homogenizing the pre-emulsion to form an emulsion (column 8, lines 6-7) comprising a solid content of 30-70% (column 6, lines 22-24); drying the emulsion to form a dried creamer composition (column 8, lines 9-10); and gasifying the dried creamer particles to form a dried foaming creamer composition with a powdered foamer ingredient comprising gas under pressure (column 6, lines 25-26, 53-54), wherein the emulsion (column 3, lines 38-41) comprises about 3-30 wt.% whey (column 4, lines 13-15), casein (column 5, lines 29-30), and 5-50 wt.% oil (column 5, lines 43-46), wherein when incorporated into a cappuccino, the creamer produces a foam layer at the top of the cappuccino (column 1, lines 33-38).  Zeller teaches that the ratio of whey to casein in the composition is greater than 3:1 (column 5, lines 32-35), which means that the disclosed composition having a content of about 3-30 wt.% whey and a greater than 3:1 whey to casein ratio contains amounts of casein which overlap the claimed casein concentration.  This disclosed composition having amounts of casein that overlap the claimed casein concentration also has amounts of oil that overlap the claimed casein to oil weight ratio.  Zeller also teaches that the limited amounts of casein in its disclosed composition do not produce undesirable rafts of floating casein aggregates (column 4, lines 62-66) which is seen in typical creamers containing significant amounts of casein (column 5, lines 1-15), which at least suggests that the dried foaming creamer produced by its disclosed composition has an improved texture as compared to that produced by another dried foaming creamer having a weight ratio of casein to oil that is outside the claimed ratio (i.e., significant amounts of casein).  Although Zeller does not specifically disclose the step of mixing the dried creamer composition with a powdered foamer ingredient comprising gas under pressure to form the dried foaming creamer composition as Zeller teaches that the creamer particles themselves are gasified to form the powdered foamer ingredient as well as the dried creamer composition itself, Zeller discloses that gas-injected particulate creamers are described in previous patents (column 1, lines 19-22) and therefore, the process is known in the art.  As such, it is within the ambit of a skilled practitioner to determine a suitable amount of the creamer to gasify in order to obtain the desired amount of foam, which ranges from an amount approaching 0% of the creamer particles to an amount of 100% of the creamer particles, wherein amounts less than 100% of the creamer particles would at least suggest the step of mixing the dried creamer composition with a powdered foamer ingredient comprising gas under pressure to form the dried foaming creamer composition as claimed.
Regarding claim 14, Zeller teaches the invention as described above in claim 13, including the composition comprises a low molecular weight emulsifier (corresponding to sodium stearoyl lactylate in column 6, lines 10-11 which is defined as a low molecular weight emulsifier in page 8, line 26 - page 9, line 5 of the present specification).  Although Zeller does not disclose the emulsifier being combined with the oil phase, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 15, Zeller teaches the invention as described above in claim 1, including the foamer ingredient (corresponding to gasified creamer particles in column 6, lines 53-54) comprises a matrix containing carbohydrate (column 5, lines 49-50), protein (column 5, lines 57-58), and entrapped gas (column 3, lines 51-54; column 6, lines 25-26).
Regarding claim 16, Zeller teaches the invention as described above in claim 15, including the carbohydrate comprises about 20-92 wt.% of a mixture (corresponding to creamer) comprising maltodextrin, lactose, and sugars (column 5, lines 49-56) such as sucrose (column 7, line 40), which overlaps the claimed concentration.
Regarding claim 17, Zeller teaches the invention as described above in claim 16, including the mixture comprises about 20-92 wt.% maltodextrin by weight of the mixture (column 5, lines 49-56), which overlaps the claimed concentration.
Regarding claim 18, Zeller teaches the invention as described above in claim 15, including the carbohydrate provides about 20-92 wt.% of the matrix (column 5, lines 49-56), which overlaps the claimed concentration.
Regarding claim 20, Zeller teaches the invention as described above in claim 1, including the composition further comprising a buffer agent (corresponding to trisodium citrate in column 11, lines 40-41) and a stabilizing agent (corresponding to whey in column 3, lines 17-22), wherein the amount of stabilizing agent is about 3-30 wt.% (column 4, lines 13-15).  Zeller also teaches that the buffering agent reduces the volume of the foam expected (column 11, lines 46, 65).  As the amount of buffering agent is a variable determined by the amount of desired foaming, the amount of buffering agent would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of buffering agent cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of buffering agent in the creamer composition to obtain the desired amount of foam as taught by Zeller (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Since the amount of stabilizing agent is about 3-30 wt.% and the amount of buffer agent is determined by the amount of desired foam, the amounts of buffering agent and stabilizing agent overlap the claimed concentration.

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US 6,168,819) as applied to claim 1 above, in view of Merrill (US 2016/0374360; previously cited).
Regarding claim 4, Zeller teaches the invention as described above in claim 1, including the composition comprises casein as a whitening source (column 5, lines 29-32).  It does not teach the casein or salt thereof is selected from the recited group.
However, Merrill teaches a coffee creamer composition (Abstract) which contains micellar casein that increases the whitening ability of the creamer [0007].
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Zeller to include micellar casein as taught by Merrill.  Since Zeller discloses that the composition comprises casein for whitening the composition, but does not disclose a suitable form of casein which to use in the composition, a skilled practitioner would have been motivated to consult an additional reference such as Merrill in order to determine a suitable form of casein to include in the composition, thereby rendering micellar casein obvious.
Regarding claim 21, Zeller teaches the invention as described above in claim 1, including the composition comprises a low molecular weight emulsifier having a molecular weight below 1500 g/mol (corresponding to sodium stearoyl lactylate in column 6, lines 10-11 which is defined as a low molecular weight emulsifier having a molecular weight below 1500 g/mol in page 8, line 26 - page 9, line 5 of the present specification).  It does not teach the composition comprises the emulsifier in the recited concentration.
However, Merrill teaches a coffee creamer composition (Abstract) which contains sodium stearoyl lactylate in an amount of about 0.01 wt.% to about 3 wt.% of the composition [0044], which overlaps the claimed concentration.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Zeller in order to include the amount of emulsifier taught by Merrill.  Since Zeller teaches the incorporation of sodium stearoyl lactylate as an emulsifier in the creamer composition, but does not specify an amount of sodium stearoyl lactylate to use, a skilled practitioner would have been motivated to consult an additional reference such as Merrill in order to determine a suitable amount of sodium stearoyl lactylate to include in a coffee creamer composition.  A selection of an amount of sodium stearoyl lactylate within the overlapping range renders the claim obvious.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US 6,168,819) as applied to claim 1 above, in view of Bisperink (US 2002/0127322; previously cited).
Regarding claim 9, Zeller teaches the invention as described above in claim 1, including the composition comprises a foaming ingredient comprising gas under pressure (corresponding to gasified creamer particulates in column 6, lines 53-54) produced from a matrix containing carbohydrate (column 5, lines 49-50), protein (column 5, lines 57-58), and entrapped gas (column 3, lines 51-54; column 6, lines 25-26) to release the foam when the composition is reconstituted in a beverage (column 3, lines 17-23).  It does not teach the foamer ingredient releases at least 1 mL of gas at ambient conditions per gram of soluble foamer ingredient.
However, Bisperink teaches a powdered soluble foamer ingredient for producing enhanced foam in foodstuffs and beverages wherein the particles of the powdered soluble foamer ingredient are formed from a matrix containing carbohydrates, protein, entrapped gas (Abstract), and fat [0024] and the gas is pressurized to release upon addition of a liquid at least 1 mL of gas at ambient conditions per gram of soluble portion of the foamer ingredient (Abstract), which falls within the claimed range.  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Zeller to release the amounts of gas taught by Bisperink.  Since Zeller teaches that foaming compositions comprising a matrix of carbohydrates, protein, and/or fat to entrap the gas and the foaming composition releases gas when reconstituted in a beverage, a skilled practitioner would be motivated to consult an additional reference such as Bisperink in order to determine an expected amount of gas to be released from such a foaming composition, thereby rendering the claimed amount of released gas obvious.
Regarding claim 19, Zeller teaches the invention as described above in claim 1, including the composition comprises a foaming ingredient comprising gas under pressure (corresponding to gasified creamer particulates in column 6, lines 53-54) produced from a matrix containing carbohydrate (column 5, lines 49-50), protein (column 5, lines 57-58), and entrapped gas (column 3, lines 51-54; column 6, lines 25-26) to release the foam when the composition is reconstituted in a beverage (column 3, lines 17-23).  It does not teach the foamer ingredient releases at least 3 mL of gas at ambient conditions per gram of soluble foamer ingredient.
However, Bisperink teaches a powdered soluble foamer ingredient for producing enhanced foam in foodstuffs and beverages wherein the particles of the powdered soluble foamer ingredient are formed from a matrix containing carbohydrates, protein, entrapped gas (Abstract), and fat [0024] and the gas is pressurized to release upon addition of a liquid at least 1 mL of gas at ambient conditions per gram of soluble portion of the foamer ingredient (Abstract), which overlaps the claimed range.  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Zeller to release the amounts of gas taught by Bisperink.  Since Zeller teaches that foaming compositions comprising a matrix of carbohydrates, protein, and/or fat to entrap the gas and the foaming composition releases gas when reconstituted in a beverage, a skilled practitioner would be motivated to consult an additional reference such as Bisperink in order to determine an expected amount of gas to be released from such a foaming composition. A selection of an amount of released gas within the overlapping range renders the claimed amount of released gas obvious.

Double Patenting
Claims 1, 2, 4-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, and 8-10 of co-pending Application No. 16/075,702.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1 and 7, co-pending claim 1 requires all the limitations of instant claim 1 in view of instant claim 7, except that it does not require (1) a foaming ingredient comprising gas under pressure; (2) the amount of casein or salt thereof to be 0.40-0.96 wt.% and the amount of oil to be 20-40 wt.%; or (3) the foaming creamer to have an improved texture, mouthfeel, and or taste as compared to a creamer having a different ratio of casein to oil than claimed.  However, since co-pending claim 1 does not exclude a foaming ingredient and, in fact, specifically includes a foaming ingredient as required by co-pending claim 9, the inclusion of a foaming ingredient renders the instant claims obvious.  Also, the co-pending claims do not specify any particular amount of casein and oil or for the ratio of casein and oil to have any particular effect; therefore, the selection of an amount within the range recited by instant claim 1 that has an improved texture, mouthfeel, and/or taste renders the instant claims obvious.
Regarding instant claim 2, co-pending claim 2 requires all the limitations of instant claim 2.
Regarding instant claim 4, co-pending claim 4 requires all the limitations of instant claim 4.
Regarding instant claim 5, co-pending claim 5 requires all the limitations of instant claim 5.
Regarding instant claim 6, co-pending claim 6 requires all the limitations of instant claim 6.
Regarding instant claim 8, co-pending claim 8 requires all the limitations of instant claim 8.
Regarding instant claim 10, co-pending claim 10 requires all the limitations of instant claim 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1, 2, 4-8, 10, 12, 15, 20 and 21 over Vegt and Merrill; claims 9 and 16-19 over Vegt, Merrill, and Bisperink; claims 13 and 14 over Vegt, Merrill, and Bisperink: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claims 1, 12, and 13 to recite an emulsion comprising about 0.60 wt.% to about 0.80 wt.% of casein or a salt thereof.  Applicant argued that Vegt, Merrill, and Bisperink alone or in combination fail to teach an emulsion comprising the amount of casein now recited by the amended claims.  Applicant stated that Vegt discloses an amount of 1-40 wt.% casein or a salt thereof which is significantly higher than the recited amount.  Applicant stated that Merrill and Bisperink alone or in combination neither  remedy this deficiency of Vegt nor provide any motivation for the skilled artisan to lower the amount of casein used in Vegt to arrive at the claimed inventions.  Applicant added that the Examiners agreed that the proposed amendments would move prosecution forward (Applicant’ Remarks, page 6, paragraph 4 – page 8, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of the claims, features of claims 1, 12, and 13 are now taught by Zeller while Vegt no longer serves as prior art.  Zeller teaches a foaming creamer composition (Abstract) comprising: an emulsion (column 3, lines 38-41) comprising about 3-30 wt.% whey (column 4, lines 13-15) and casein (column 5, lines 29-30), wherein the ratio of whey to casein in the composition is greater than 3:1 (column 5, lines 32-35), which means that the disclosed composition having a content of about 3-30 wt.% whey and a greater than 3:1 whey to casein ratio contains amounts of casein which overlap the claimed casein concentration.  Since the amendment of the claims overcame the disclosure of Vegt and the claims are currently rejected over new prior art, the amendments moved prosecution forward.
Applicant then argued that, even if the Patent Office’s proposed combination of the cited references are sufficient to establish a prima facie case of obviousness, unexpected results are achieved by the presently claimed invention as detailed in Example 1 of the present specification (page 3, line 29- page 4, line 15; page 14, line 10- page 15, line 5) which overcomes a case of obviousness.  Applicant stated that the experimental results in Example 1 of the present specification clearly demonstrated that when the creamer composition comprises 0.8 wt.% sodium caseinate, which is within the present claimed amount of casein or a salt thereof, the foam of the resulting cappuccino beverage was found to be thicker and creamier than the cappuccino beverage made with a reference creamer composition comprising 2.4 wt.% sodium caseinate, which is outside of the claimed amount of casein or salt thereof but within the disclosed range of casein or salt thereof in Vegt; therefore, the results of Example 1 clearly demonstrated the effectiveness and criticality of the claimed content of casein or salt thereof in the emulsion.  Applicant stated that by reducing the amount of casein or salt thereof present in the creamer relative to the oil component such that the weight ratio of casein or salt thereof is within the claimed range, the creamer advantageously produces a foam layer at the top of a food or a beverage with improved texture, mouthfeel, and/or taste as compared to a reference (prior art) creamer.  Applicant argued that the weight ratio of casein or salt thereof to oil component in the emulsion is critical to the sensory characteristics of the foam layer due to the reduced concentration of the casein or salt thereof present in the creamer with a constant oil content leading to reduced emulsification of oil droplets and, in turn, increased oil droplet aggregation.  Applicant stated that no oil droplet aggregation will occur if the weight ratio of casein or salt thereof to oil is higher than the claimed range and that excessive oil droplet aggregation and/or coalescence will destabilize the emulsion if the weight ratio of casein or salt thereof to oil is lower than the claimed range.  Applicant argued that this criticality of ranges rebuts a case of obviousness as the cited prior art is silent about the effectiveness and criticality of the presently claimed amount of casein or salt thereof and the presently claimed weight ratio of casein or salt thereof to oil.  Applicant added that the aforementioned unexpected results  rebut any prima facie case of obviousness (Applicant’s Remarks, page 8, paragraph 3 – page 10, paragraph 3).
However, in the new grounds of rejection, Zeller discloses a creamer composition having amounts of casein that overlap the claimed casein concentration and also has amounts of oil that overlap the claimed casein to oil weight ratio.  Zeller also teaches that the limited amounts of casein in its disclosed composition do not produce undesirable rafts of floating casein aggregates (column 4, lines 62-65) which is seen in typical creamers containing significant amounts of casein (column 5, lines 1-15), which at least suggests that the foam produced by its disclosed composition has an improved texture and mouthfeel as compared to that produced by another creamer having a weight ratio of casein to oil that is outside the claimed ratio (i.e., significant amounts of casein).  Therefore, the claimed improved texture is rendered obvious.  In reference to the experimental results in Example 1 of the present specification being unexpected, the reference creamers comprise ingredients not included in the inventive composition which lead to the scope of the claims not being supported by the asserted data.  Specifically, the Examiner points out that: (1) the reference creamer used for the rheological measurements contains skimmed milk as the source of casein, coconut oil as the oil component, and includes sodium hexametaphosphate and trisodium citrate whereas the creamer of the present invention uses sodium caseinate as the source of caseinate, fully hydrogenated palm kernel oil as the oil component, and does not contain sodium hexametaphosphate or trisodium citrate at all; and (2) the reference creamer used for the sensory analysis contains sodium tripolyphosphate whereas the creamer of the present invention does not contain sodium tripolyphosphate at all.  Since the reference creamers of Example 1 contain ingredients that are not included in the creamers of the present invention, it is not clear that the differences in rheological measurement or sensory analysis are due to the contents/ weight ratio of casein or a salt thereof to oil.  Therefore, the results cannot be interpreted as “unexpected” and, in turn, do not rebut a prima facie case of obviousness as asserted by the Applicant, especially in light of the use of casein or salts thereof and oil in creamers being known and widely used in the art (Merrill [0001]-[0004]).  Since all features of the present claims are now fully taught by (a) Zeller alone; (b) the combination of Zeller and Bisperink; or (c) the combination of Zeller and Merrill, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Double Patenting Rejections – claims 1, 2, 4-8, and 10 over claims 1, 2, 4-6, and 8-10 of co-pending U.S. Application No. 16/075,702: Applicant will reconsider the double patenting rejection when the claims of the present application are otherwise allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791